Martin, P. J.
(dissenting). The amended answer of the defendant Zaganos, served about two years and nine months before the trial, denied ownership and control. Defendant LeMar, in his amended answer, and again on the opening before the jury, admitted ownership and control. The admission of Zaganos in his original answer was some evidence on the subject, but taken by itself, was not sufficient to justify submitting the question to the jury. (Phillipson v. Moore, 204 App. Div. 140; Shevlin v. Schneider, 193 id. 107.) In the absence of other competent proof of ownership or control, the complaint, as against Zaganos, was properly dismissed.
I vote to affirm.
Judgments, so far as appealed from, reversed, the actions severed and a new trial granted to said plaintiffs as against the defendant John Zaganos, with costs to plaintiffs-appellants to abide the event.